                     Case 15-23220             Doc 53       Filed 11/16/18 Entered 11/16/18 15:53:33        Desc Main
                                                              Document     Page 1 of 5
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION

                  In Re:                                              §
                                                                      §
                  CHAMPAIGN BUILDERS SUPPLY                           §     Case No. 15-23220
                  COMPANY                                             §
                                                                      §
                                      Debtor                          §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that FRANCES
                  GECKER, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and the
                  trustee’s professionals have filed final fee applications, which are summarized in the attached Summary
                  of Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                 219 S. Dearborn Street
                                                 Chicago, IL 60604
                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 10:00 AM on 12/18/2018 in Courtroom 613 (Judge Deborah L. Thorne),
                                                 EVERETT MCKINLEY DIRKSEN - U.S. COURTHOUSE
                                                 219 S. DEARBORN STREET
                                                 CHICAGO, IL 60604
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 11/16/2018                                 By: /s/ Frances Gecker
                                                                                           Chapter 7 Trustee


                  Frances Gecker, Trustee
                  325 N. LaSalle Street
                  Suite 625
                  Chicago, IL 60654




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 15-23220                 Doc 53           Filed 11/16/18 Entered 11/16/18 15:53:33                                      Desc Main
                                                          Document     Page 2 of 5


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      CHAMPAIGN BUILDERS SUPPLY                                             §         Case No. 15-23220
      COMPANY                                                               §
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                   276,750.97
                   and approved disbursements of                                                                      $                     31,724.27
                                                            1
                   leaving a balance on hand of                                                                       $                   245,026.70


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Frances Gecker                                     $           17,087.55 $                           0.00 $            17,087.55
       Attorney for Trustee Fees:
       FRANKGECKER LLP                                                  $           67,842.50 $                           0.00 $            67,842.50
       Attorney for Trustee Expenses:
       FRANKGECKER LLP                                                  $               380.00 $                          0.00 $                380.00
       Accountant for Trustee Fees: ALAN D.
       LASKO & ASSOCIATES P. C.                                         $           22,971.50 $                 15,265.70 $                   7,705.80
       Accountant for Trustee Expenses: ALAN
       D. LASKO & ASSOCIATES P. C.                                      $               193.22 $                    126.09 $                        67.13
       Other: United States Treasury                                    $             4,885.00 $                  4,885.00 $                         0.00
       Other: UNITED STATES TREASURY                                    $               685.65 $                    685.65 $                         0.00
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 15-23220            Doc 53   Filed 11/16/18 Entered 11/16/18 15:53:33               Desc Main
                                             Document     Page 3 of 5

                Total to be paid for chapter 7 administrative expenses                $               93,082.98
                Remaining Balance                                                     $              151,943.72


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 13,500.20 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
                        ILLINOIS
                        DEPARTMENT OF
                        EMPLOYMENT
     7P                 SECURITY                  $       13,500.20 $                 0.00 $          13,500.20
                Total to be paid to priority creditors                                $               13,500.20
                Remaining Balance                                                     $              138,443.52


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 732,127.61 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 18.9 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                   Allowed Amount        Interim Payment to
     Claim No.          Claimant                   of Claim              Date               Proposed Payment
                        MIDSTATE
                        COLLECTION
     1                  SOLUTIONS INC..           $       22,852.19 $                 0.00 $           4,321.29
                        FORD MOTOR
                        CREDIT COMPANY
     2                  LLC                       $         3,630.40 $                0.00 $             686.50




UST Form 101-7-NFR (10/1/2010) (Page: 3)
         Case 15-23220            Doc 53   Filed 11/16/18 Entered 11/16/18 15:53:33              Desc Main
                                             Document     Page 4 of 5

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
                        LEHIGH CEMENT
     3                  COMPANY, LLC              $       534,707.34 $               0.00 $         101,111.84
                        CENTRAL STATES
                        HEALTH AND
     4                  WELFARE FUND              $        38,298.99 $               0.00 $            7,242.24
                        BERNARD O. HINKLE,
     5                  JR.                $              113,794.69 $               0.00 $           21,518.29
                        NATIONAL LABOR
     6                  RELATIONS BOARD           $        18,624.00 $               0.00 $            3,521.75
                        ILLINOIS
                        DEPARTMENT OF
                        EMPLOYMENT
     7U                 SECURITY                  $           220.00 $               0.00 $               41.61
     8                  United States Treasury    $             0.00 $               0.00 $                 0.00
                Total to be paid to timely general unsecured creditors                $             138,443.52
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE


                                                 Prepared By: /s/ Frances Gecker
                                                                              Chapter 7 Trustee




UST Form 101-7-NFR (10/1/2010) (Page: 4)
        Case 15-23220             Doc 53   Filed 11/16/18 Entered 11/16/18 15:53:33             Desc Main
                                             Document     Page 5 of 5



     Frances Gecker, Trustee
     325 N. LaSalle Street
     Suite 625
     Chicago, IL 60654


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
